DETAILED ACTION
This action is written in response to the application filed 2/4/19. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Xing (Xing, Eric P., et al. "Petuum: A new platform for distributed machine learning on big data." IEEE transactions on Big Data 1.2 (2015): 49-67.)

Regarding claims 1 and 6, Xing discloses a method (and a related system) for distributed machine learning and model training using a parameter server comprising a processor and a memory in communication with a plurality of computation nodes comprising processors and memories, wherein each of the plurality of computation nodes is used to perform iterative rounds of training of a model, the method comprising:
The Examiner notes that the author’s Petuum system is a system for distributed machine learning, see abstract and title. A processor and a memory are inherent throughout the disclosure. Worker machines are equivalent to the recited computation nodes, and are represented by p beginning at p. 54, sec. 3.2.2.
receiving, by the parameter server, a global parameter acquisition instruction from a first computation node;
P. 53, sec. 3.2.1: “The PS [parameter server] API consists of three functions: PS.get(), PS.inc() and PS.put(). As the names suggest, the first function reads a part of the global A into local memory”. (Emphasis added.)
determining, by the parameter server, whether a difference between a sequence number of a current iteration round of the first computation node and a sequence number of a current iteration round of a second computation node falls within a preset range of number of rounds;
See p. 54, fig. 6 (reproduced below) and p. 53, sec. 3.2.1 describing ESSP consistency model.
    PNG
    media_image1.png
    329
    596
    media_image1.png
    Greyscale
Xing fig. 6.Preset range of number of rounds: s “staleness threshold”.
sending, by the parameter server, a global parameter to the first computation node when it is determined that the difference falls within the preset range of number of rounds;
PP. 53-54, sec. 3.2.1: “if a worker reads from parameter server at iteration c, it will definitely receive all updates from all workers computed at and before iteration c – s – 1, where s is a staleness threshold”.
receiving, by the parameter server, an updated parameter sent by the first computation node after the first computation node performs the current iteration round of the first computation node using the global parameter sent by the parameter server;
P. 54, sec. 3.2.3 Workers: “Each worker p receives parameters to be updated from schedule(), and then runs parallel update functions push()”.
computing, by the parameter server, a computation delay parameter according to a timestamp for receiving the updated parameter by the parameter server and a timestamp for receiving the global parameter by the first computation node;
P. 59, sec. 6.1: “The SSP consistency model guarantees that if a worker reads from parameter server at iteration c, it is guaranteed to receive all updates from all workers computed at and before iteration c - s - 1, where s is the staleness threshold. If this is impossible because some straggling worker is more than s iterations behind, the reader will stop until the straggler catches up and sends its updates.” (Emphasis added.) Here, c is equivalent to the recited timestamp, and c – s – 1 is equivalent to the recited computation delay parameter.
updating, by the parameter server, the global parameter according to the computation delay parameter and the updated parameter from the first computation node to obtain an updated global parameter; and
P. 59, sec. 6.1, see excerpt reproduced above. Once the computation delay parameter is no longer stale, computation at each worker node will resume.
storing, by the parameter server, the updated global parameter for next iterative rounds of training.
P. 53, sec. 3.2.1: “The parameter server (PS) enables data-parallelism, by providing users with global read/write access to model parameters A, via a convenient distributed shared memory API that is similar to table-based or key-value stores. The PS API consists of three functions: PS.get(), PS.inc() and PS.put(). As the names suggest, the first function reads a part of the global A into local memory, while the latter two add or overwrite local changes into the global A.” (Emphasis added.)

wherein the second computation node comprises a computation node among the plurality of computation nodes having a minimum sequence number of current round of iteration.
P. 54, fig. 6: In this figure, worker 2 has the minimum sequence number at iteration (time) 3.

Regarding claims 3 and 8, Xing discloses the additional limitation wherein the second computation node comprises a computation node among the plurality of computation nodes having a maximum sequence number of current round of iteration.
P. 54, fig. 6: In this figure, worker 1 has the maximum sequence number at iteration (time) 6.

Regarding claims 4 and 9, Xing discloses the further limitation wherein after sending, by the parameter server, the global parameter to the first computation node, the method further comprises:
acquiring, by the parameter server, the timestamp for receiving the global parameter by the first computation node.
P. 54, sec. 3.2.2: “While push() is being executed, the model state A can be easily synchronized with the parameter server, using the PS.get() and PS.inc() API. After the workers finish push(), the scheduler may use the new model state to generate future scheduling decisions.” The Examiner notes that iteration number c (as used throughout sec. 3.2) is equivalent to the recited timestamp.

Regarding claims 5 and 10, Xing discloses the further limitation wherein computing the computation delay parameter according to the timestamp for receiving the updated parameter by the parameter server and the timestamp for receiving the global parameter by the first computation node, updating the global parameter according to the computation delay parameter and the updated parameter from the first computation node to obtain the updated global parameter, and storing the updated global parameter comprises:
acquiring, by the parameter server, the timestamp for receiving the updated parameter as a current timestamp for the global parameter, and computing a delay between the current timestamp for the global parameter and the timestamp for receiving the global parameter by the first computation node as the computation delay parameter;
P. 54, sec. 3.2.2: “While push() is being executed, the model state A can be easily synchronized with the parameter server, using the PS.get() and PS.inc() API. After the workers finish push(), the scheduler may use the new model state to generate future scheduling decisions.” The Examiner notes that iteration number c (as used throughout sec. 3.2 and sec. 6) is equivalent to the recited timestamp. Additionally, c – s – 1 is equivalent to the recited computation delay parameter.
updating, by the parameter server, the global parameter according to a ratio of the updated parameter to the computation delay parameter to obtain the updated global parameter; and
P. 60, sec. 6.3: Non-Uniform Convergence: “We call this non-uniform ML convergence, which can be exploited via a dynamic scheduling function Sp(t)(A(t)) whose output changes according to the iteration t—for instance, we can write a scheduler Smag() that proposes parameters with probability proportional to their current magnitude (Aj(t))2.” (Emphasis added.)
storing, by the parameter server, the updated global parameter for the next iterative rounds of training.
P. 53, sec. 3.2.1: “The parameter server (PS) enables data-parallelism, by providing users with global read/write access to model parameters A, via a convenient distributed shared memory API that is similar to table-based or key-value stores. The PS API consists of three functions: PS.get(), PS.inc() and PS.put(). As the names suggest, the first function reads a part of the global A into local memory, while the latter two add or overwrite local changes into the global A.” (Emphasis added.)

a method (and a related system) for distributed machine learning and model training using a first computation node among a plurality of computation nodes and having a processor and memory and in communication with a parameter server comprising a processor and memory, wherein each of the plurality of computation nodes is used to perform iterative rounds of training of a model, the method comprising:
sending, by the first computation node, a global parameter acquisition instruction to the parameter server;
P. 53, sec. 3.2.1: “The PS [parameter server] API consists of three functions: PS.get(), PS.inc() and PS.put(). As the names suggest, the first function reads a part of the global A into local memory”. (Emphasis added.)

receiving, by the first computation node, a global parameter sent by the parameter server upon determining by the parameter server that a difference between a sequence number of a current iteration round of the first computation node and a sequence number of a current iteration round of a second computation node falls within a preset range of number of rounds;
P. 53, sec. 3.2.1: “The PS [parameter server] API consists of three functions: PS.get(), PS.inc() and PS.put(). As the names suggest, the first function reads a part of the global A into local memory”. (Emphasis added.)
PP. 53-54, sec. 3.2.1: “if a worker reads from parameter server at iteration c, it will definitely receive all updates from all workers computed at and before iteration c – s – 1, where s is a staleness threshold”.
P. 54, fig. 6 and p. 53, sec. 3.2.1 describing ESSP consistency model.Current iteration: c.Preset range of number of rounds: s “staleness threshold”.
performing, by the first computation node, the current iteration round of the first computation node using the global parameter sent by the parameter server;
P. 54, sec. 3.2.3 Workers: “Each worker p receives parameters to be updated from schedule(), and then runs parallel update functions push()”.
obtaining, by the first computation node, an updated parameter after the current iteration round of the first computation node; and
P. 59, sec. 6.1: “The SSP consistency model guarantees that if a worker reads from parameter server at iteration c, it is guaranteed to receive all updates from all workers computed at and before iteration c - s - 1, where s is the staleness threshold. If this is impossible because some straggling worker is more than s iterations behind, the reader will stop until the straggler catches up and sends its updates.” (Emphasis added.) Here, c is equivalent to the recited timestamp, and c – s – 1 is equivalent to the recited computation delay parameter.
sending, by the first computation node, the updated parameter to the parameter server.
P. 53, sec. 3.2.1: “The parameter server (PS) enables data-parallelism, by providing users with global read/write access to model parameters A, via a convenient distributed shared memory API that is similar to table-based or key-value stores. The PS API consists of three functions: PS.get(), PS.inc() and PS.put(). As the names suggest, the first function reads a part of the global A into local memory, while the latter two add or overwrite local changes into the global A.” (Emphasis added.)

Regarding claims 12 and 14, Xing discloses its further limitation wherein after receiving the global parameter sent by the parameter server, the method further comprises:
sending, by the first computation node, a timestamp for receiving the global parameter to the parameter server.
P. 54, sec. 3.2.2: “While push() is being executed, the model state A can be easily synchronized with the parameter server, using the PS.get() and PS.inc() API. After the workers finish push(), the scheduler may use the 

Regarding claims 15 and 16, Xing discloses the further limitation comprising a non-transitory computer readable storage medium, storing a computer program, the computer program being executed by a processor to implement the method for distributed machine learning and model training according claim 1 [or—in claim 16—claim 11].
The Examiner notes that a non-transitory computer readable medium storing instructions to execute the described techniques is inherent throughout the Xing disclosures.

Additional Relevant Prior Art
The following references were identified by the Examiner as being relevant to the disclosed invention, but are not relied upon in any particular prior art rejection:
Dai discloses, inter alia, a technique for distributed machine learning via an Eager Stale Synchronous Parallel design. (Dai, Wei, et al. "High-performance distributed ML at scale through parameter server consistency models." Proceedings of the AAAI Conference on Artificial Intelligence. Vol. 29. No. 1. 2015. PP. 79-87)
Ho discloses, inter alia
Peteiro-Barral discloses, inter alia, a survey on distributed machine learning techniques. (Peteiro-Barral, Diego, and Bertha Guijarro-Berdiñas. "A survey of methods for distributed machine learning." Progress in Artificial Intelligence 2.1 (2013): 1-11.)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Vincent Gonzales whose telephone number is (571) 270-3837. The examiner can normally be reached on Monday-Friday 7 a.m. to 4 p.m. MT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miranda Huang, can be reached at (571) 270-7092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Vincent Gonzales/Primary Examiner, Art Unit 2124